Citation Nr: 9904478	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 1987 rating decision, service connection was 
denied for a low back disorder, a left shoulder disorder, a 
left hip disorder, tinnitus, and hearing loss.  The veteran 
was informed in a letter about the grant of service 
connection for PTSD and the denial of an increased rating for 
his left knee disorder, both of which were adjudicated in 
that rating decision.  Nevertheless, he was not informed in 
that letter of the denials of service connection for his 
various other disorders.  Also, in June 1998, the veteran 
filed a claim for a clothing allowance.  These matters are 
referred to the RO for appropriate action.


REMAND

On an August 1998 private evaluation, Ms. Reinberg, a 
psychologist, diagnosed anxiety and depression as secondary 
to the service-connected PTSD.  At the September 1998 
hearing, the issues of service connection for an anxiety 
disorder, other than PTSD, and depression were specifically 
raised but not thereafter adjudicated.  The issues of 
entitlement to service connection for an anxiety disorder, 
other than PTSD, and depression are inextricably intertwined 
with the issue of an increased evaluation for his service-
connected PTSD.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Service connection is warranted for a disability proximately 
due to or the result of a service-connected disorder, or 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.).

In light of the above, the Board finds that additional 
development of the evidentiary record is necessary.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for his psychiatric 
disorders since June 1996, to include the 
names and addresses of all physicians and 
facilities that have treated him.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain the medical 
records that are not already in the 
claims file, specifically to include any 
additional records from Ms. Reinberg and 
the Boise, Idaho, VA Medical Center 
subsequent to those on file. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders, including PTSD, and whether 
any other anxiety disorder or depression, 
if found, is related to PTSD.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the review of which should acknowledged 
in the examination report.  Any indicated 
tests and studies, including 
psychological studies (if determined 
necessary by the psychiatrist), should be 
conducted.  The report of examination 
should reflect all diagnoses and an 
opinion as to whether any depressive-type 
disorder or any anxiety disorder other 
than PTSD, if found, was caused or 
permanently aggravated by PTSD.  If 
necessary, the examiner may express any 
relationship between the service-
connected PTSD and depression or another 
anxiety disorder in terms of likelihood 
(i.e., more likely, less likely, or 
equally likely as not).  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD and any related anxiety or 
depressive-type disorders, and which are 
attributable to any psychiatric disorders 
deemed unrelated to PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD and 
any deemed related disorders affect 
occupational and social functioning.  

The examiner is asked to review the 
following list of symptoms and to 
indicate the absence or presence of the 
listed symptoms and to describe their 
frequency and severity: Depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory or stereotyped speech; 
difficulty understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment or 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near- continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.

If the examiner has concluded that there 
is a relationship between the veteran's 
PTSD and depression or another anxiety 
disorder, the examiner should also 
address the absence or presence of the 
above-listed symptoms and their frequency 
and severity, based on the veteran's 
service-connected PTSD symptoms in 
combination with symptoms of depression 
or another anxiety disorder.

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned 
as stated in DSM-IV.  The rationale for 
all conclusions should be provided.

3.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should adjudicate the 
issues of secondary service connection 
for an anxiety disorder, other than PTSD, 
and depression, with consideration of
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995), and readjudicate 
the issue of an increased rating for 
PTSD.  If service connection for any 
psychiatric disorder is denied, the 
veteran must be advised of the need to 
initiate an appeal if he disagrees.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


